Opinion by
Orlady, J.,
The indictment in this case charges that this defendant and Charles Farnella, together with other persons unknown, confederated and conspired together to cheat and defraud one Cammaratti of the sum of $75.00 by means of threats and false representations, etc.
The commonwealth established by direct testimony, which was clear, explicit and uncontradicted, that Pugliese and Farnella received from Cammaratti, Barbara, Bosko and Iacomo, different sums of money at different times, under the inducement that the payment of a certain amount of money was necessary in order to secure employment for them at the Adrian mines in Jefferson county, and that additional daily payments were to continue while they were at labor in the mines. The superintendent of the mines was put on the stand and testified positively that all such inducements were made without authority from anyone in charge of the work, and that no part of such payments was ever received by him or by any other with his knowledge. Had the defense then rested there could not have been any doubt as to the guilt of the defendant, but he took the stand in his own defense and not only confirmed the testimony of the commonwealth witnesses as to the payments to him, and the promises made by him to secure the money, but that this system had been in operation for many months, and had resulted in his receiving from these and other employees the sum of about $4,000. His only explanation was that the money had been paid by him to the superintendent of the mines under an arrangement made between themselves. The superintendent was not on trial and is entitled to his day in court, but for the purposes of this case it is not material how the money thus fraudulently obtained was finally disbursed. Whether divided among many or retained by the defendant, its *365payment by these laborers to this defendant under the undisputed testimony, was induced by means of the threats and fraudulent representations of the conspirators, Pugliese and Farnella, to cheat and defraud these employees.
The defense covered a wide range, and the long and tedious trial was fairly conducted by the trial judge. The whole question became one of fact depending on the credibility of the witnesses called by the commonwealth and the defendant as to the promises and representations made by the defendant and his associate: Com. v. Campolla, 28 Pa. Superior Ct. 379.
The testimony of Bosko was properly received, as it tended to show a part of the same system as. described by the other witnesses, and showed intent, motive and knowledge: Com. v. Benedick, 39 Pa. Superior Ct. 477; Com. v. Shanor, 29 Pa. Superior Ct. 358; Com. v. Wickett, 20 Pa. Superior Ct. 350; Com. v. House, 223 Pa. 487.
The defendant had a fair and impartial trial and none of the assignments of error are sustained. The judgment is affirmed and it is ordered that the defendant appear in the court below at such time as he may be there called, and that he be then committed to serve that portion of his term of imprisonment which had not expired at the time this appeal was made a supersedeas.